Citation Nr: 1501906	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to June 1984 and January 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The sleep apnea claim was previously remanded by the Board in March and September 2014.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The issue of entitlement to service connection for insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea is not related to his active duty service.  



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June and October 2014.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is no medical note of any sleeping difficulties in service or within a year of service.  The VA has treated as credible the Veteran's wife's lay statements that he snored since their marriage in May 1981.  The Veteran is currently diagnosed with sleep apnea.  

The Veteran sought VA outpatient treatment for sleep apnea at least as early as March 2006, but no etiological opinions were rendered until his VA examinations.   

In February 2009, the Veteran's wife submitted a statement describing that he had snored since they had been married, in May 1981.  She stated she would wake him up to check on him because he appeared to stop breathing in his sleep.  She also relayed the Veteran's complaints of fatigue no matter the amount of sleep. 

The Veteran was afforded a VA examination in June 2014.  There, the examiner diagnosed sleep apnea, but stated that it was less likely than not related to service.  The examiner noted that definite risk factors for Veteran's sleep apnea included the fact that he was a male, that he was obese, that he had a Mallampati class III with hard palate, soft palate and part of the uvula being visible; that he was advancing in age, but did not discuss the lay evidence regarding the Veteran's snoring since 1981.  

The Veteran was afforded another VA examination in October 2014.  There, the examiner again diagnosed sleep apnea, but declined to relate it to service.  The examiner noted review of the entire claims file, including the lay statements regarding snoring.  The examiner opined that the appellant's post-separation weight gain led to sleep apnea, indeed, the examiner noted that the strongest risk factor for sleep apnea in males was obesity.  The examiner noted that there was no evidence of obesity during service with the appellant weighing 210 pounds in 1998 and weighing 279 in 2008.  The examiner further noted that while snoring was a feature of disturbed sleep, it was not a risk factor for sleep apnea.  

While the statements made by the Veteran's wife are competent and credible, she does not have the education or training to offer a medical opinion on the etiology of the appellant's sleep apnea.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, her statements do not carry the probative value of the VA physician's findings.  

The negative medical opinions addressing the etiology of the appellant's sleep apnea are cumulatively adequate because the examiner discussed his medical history, described his disability and associated symptoms in detail, noted and discussed the lay statements, and supported all conclusions with full rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The October 2014 opinion corrected any oversight of the June 2014 examination.  Therefore, the Board believes these opinions are of great probative value.  As noted above, the lay statements are competent, but have little probative value.  It is significant that the appellant has not presented any medical evidence linking sleep apnea to service.  Therefore, the weight of the most probative evidence is against finding a nexus between the Veteran's sleep apnea and his service.  As such, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The appeal is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.  



REMAND

The Board must remand the issue of insomnia because directives from previous remands were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issue to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The September 2014 Board remand directed the examiner to address whether the Veteran's diagnosed insomnia was related to service.  The directives noted that if the examiner determined the Veteran did not suffer from insomnia, the examiner must reconcile that opinion with diagnoses of record from December 2008 and May 2009.  The 2014 examiner listed the diagnoses, but made no determination regarding a current diagnosis of insomnia.  The examiner instead referred to a "sleep disturbance" but did not reconcile this with the previous diagnoses of insomnia.  The examiner did note that these "sleep disturbances" were secondary to the Veteran's chronic pain from service-connected disabilities.  

On remand, the Veteran should be afforded an examination that clearly diagnoses or refutes a diagnosis of insomnia.  If insomnia is diagnosed, the examiner must address the etiology of the disorder, or reconcile the lack of diagnosis with the previous ones, as appropriate.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain any relevant VA treatment records that are not currently part of the file.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran should be afforded a VA examination to secure an opinion addressing the nature and etiology of any diagnosed insomnia.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

A determination must be made whether the Veteran suffers from insomnia.  If so, the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that insomnia is related to his active service, taking into account and commenting the lay statements made by the Veteran's wife.  

The examiner must also opine whether insomnia is at least as likely as not (at least a 50 percent probability) secondary to any service-connected disability, or a combination thereof, to include due to pain caused by multiple service connected orthopedic disorders.  

If insomnia is not diagnosed, the examiner must reconcile that finding with the previous diagnoses from December 2008 and May 2009. 

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


